UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: December 31 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. Aristotle/Saul Opportunity Fund SCHEDULE OF INVESTMENTS As of September 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS– 86.4% CONSUMER DISCRETIONARY– 9.4% Adidas A.G. - ADR $ Home Depot, Inc. J.C. Penney Co., Inc. Lennar Corp. - Class A CONSUMER STAPLES– 9.5% Aeon Co., Ltd. Bunge Ltd. Diageo PLC - ADR General Mills, Inc. Unilever N.V. ENERGY– 5.4% Repsol YPF S.A. - ADR Schlumberger Ltd. Total S.A. - ADR Transocean Ltd. FINANCIALS– 17.6% Banco Santander S.A. - ADR DBS Group Holdings Ltd. - ADR DNB ASA DNB ASA - ADR First Republic Bank JPMorgan Chase & Co. Mitsubishi UFJ Financial Group, Inc. - ADR ORIX Corp. Standard Chartered PLC Swiss Re A.G. UDR, Inc. - REIT HEALTH CARE– 8.0% Abbott Laboratories Baxter International, Inc. Community Health Systems, Inc.* Daiichi Sankyo Co., Ltd. - ADR Aristotle/Saul Opportunity Fund SCHEDULE OF INVESTMENTS – Continued As of September 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS– 8.9% General Dynamics Corp. $ Komatsu Ltd. Nidec Corp. Pall Corp. SPX Corp. TOTO Ltd. INFORMATION TECHNOLOGY– 17.7% Apple, Inc. eBay, Inc.* EMC Corp.* Molex, Inc. - Class A1 Oracle Corp. Samsung Electronics Co., Ltd. Telefonaktiebolaget LM Ericsson - ADR Texas Instruments, Inc. Toshiba Corp. MATERIALS– 4.3% Dow Chemical Co. Martin Marietta Materials, Inc. Toray Industries, Inc. TELECOMMUNICATION SERVICES– 2.0% Vodafone Group PLC - ADR UTILITIES– 3.6% AES Corp.* Enersis S.A. - ADR TOTAL COMMON STOCKS (Cost $10,030,904) Principal Amount MEDIUM TERM NOTE– 3.6% $ Abbey National Treasury Services PLC 4.000%, 4/27/2016 $ TOTAL MEDIUM TERM NOTES (Cost $392,923) Aristotle/Saul Opportunity Fund SCHEDULE OF INVESTMENTS – Continued As of September 30, 2012 (Unaudited) Number of Shares Value SHORT-TERM INVESTMENTS– 9.4% Federated Prime Obligations Fund - Institutional Shares, 0.14%2 $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,074,973) TOTAL INVESTMENTS – 99.4% (Cost $11,498,800) Other Assets in Excess of Liabilities – 0.6% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT– (1.9)% COMMON STOCKS– (1.9)% INFORMATION TECHNOLOGY– (1.9)% ) Molex, Inc. ) TOTAL SECURITIES SOLD SHORT (Proceeds $234,339) ) ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Aristotle/Saul Opportunity Fund NOTES TO SCHEDULE OF INVESTMENTS September 30, 2012 (Unaudited) Note 1 – Organization Aristotle/Saul Opportunity Fund (the ‘‘Fund’’) was organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund seeks to maximize long term capital appreciation and income. The Fund commenced investment operations on March 30, 2012. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets generally are valued at their market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Short Sales – The Fund may engage in short sales that are “uncovered”.Uncovered short sales are transactions under which a Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations.To borrow the security, the Fund also may be required to pay a premium, which would decrease proceeds of the security sold.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. Note 3 – Federal Income Taxes At September 30, 2012, the cost of securities and proceeds from securities sold short, on a tax basis and gross unrealized appreciation and depreciation on investments and securities sold short for federal income tax purposes were as follows: Aristotle/Saul Opportunity Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued September 30, 2012 (Unaudited) Cost of investments $ Proceeds from securities sold short $ ) Gross unrealized appreciation $
